     Case 1:20-cv-00600-NONE-JDP Document 16 Filed 09/18/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JOHN DOE #1, et al.,                               Case No. 1:20-cv-00600-NONE-JDP

12                        Plaintiff,                    ORDER DIRECTING THE CLERK’S
                                                        OFFICE TO CLOSE THE CASE
13            v.

14                                                      ECF No. 15
     ANDREW HALL and MARGARET MIMS,
15
                          Defendants.
16

17            On September 14, 2020, the parties filed a stipulation to dismiss with prejudice under
18   Federal Rule of Civil Procedure 41(a)(1)(A)(ii). ECF No. 15. The stipulation is signed by all
19   parties that have appeared. The court therefore directs the clerk’s office to close the case.
20
     IT IS SO ORDERED.
21

22
     Dated:        September 15, 2020
23                                                      UNITED STATES MAGISTRATE JUDGE
24

25   No. 205.
26
27

28
